DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 01/19/2021.
Claims 1-20 are pending.
Claims 1, 2, 4, 8, 10, 12, 16, 17, and 18 are amended.


Terminal Disclaimer

The terminal disclaimer filed on 01/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior Patent No. 10,714,974 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Response to Arguments

Applicant’s arguments, filed 01/19/2021, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.
In response to applicant's argument that Kim is nonanalogous art, the Examiner respectfully disagrees. The instant application is in the general art of charging and energy transfer, of which Kim is also analogous art, since energy is being transferred and stored in Kim. Even more so, the limitation in question of the instant claims is in the area of coupling verification, of which Kim is also concerned with, and is does in the same area. Finally, it is noted that electric vehicles as storage units for supplying and withdrawing energy to and from a grid for use as ancillary services, peak shaving, energy arbitrage, etc., is a known field of energy transfer, such that Kim would easily be associated as analogous art in such a sense as well (see, for example Ruiz cited in the instant and prior office action).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kim clearly states in paragraph 9 that a charging connector may separate, by an implied unintended consequence, and in paragraph 16 that a verification of connection is performed. These paragraphs provide clear suggestion and motivation that a charging connection should be checked to make sure that there is a connection (i.e. not separated) so that current or voltage are provided so that transfer can occur. Obviously, if there is no connection, no energy can be transferred, which is the ultimate intent of Kim to charge a storage device.  
Applicant also argues that Kim does not teach or suggest a determination that a connection is properly made. The examiner respectfully disagrees. Paragraph 16 of Kim states that a connection is verified, and sensing current or voltage to determine separation, suggests that a determination of a proper coupling is being carried out such that energy transfer is enabled. In other words, if there is no proper current or voltage detected, then the coupling is not proper. If the voltage and current are sensed, then there is a determination of proper coupling that enables energy transfer. This is what Kim clearly teaches, and meets the claim instant claim language. As to Applicant’s arguments of Kim making no determination of whether it is “safe” to transfer energy, the claims make no such requirement and the broadly speaking, the implication of Kim is that a separated connection means that a latching mechanism is not safely coupled to transfer energy, and when it is when a connection is verified. 


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2015/0066231 to Clifton (hereinafter Clifton. Constitutes prior art under aia 102(a)(1) with a printed publication date of more than one year prior to the earliest effective filling date of the instant application), in view of, in view of US Patent Publication No. 2017/0217403 to Kim (hereinafter Kim), and in further view of US Patent Publication No. 2015/0249350 to Tomita et al., (hereinafter Tomita).

Regarding claim 1, Clifton teaches a system of smart energy assets (System of distributed and controllable smart energy units, see P77-79, Clifton. Please also Note aia prior art reference by Mader in the relevant prior art section of the instant Office action, which also teaches many of the limitations of  the claims and is of extreme relevance) for withdrawing and supplying energy to a local electric grid (Flow of electricity into and out of grid, see P79, P170-71, P200-202, P98-99, 206, 94, Clifton) on the consumer side of the electrical meter (On consumer side at the site of the consumer, thus on the consumer side of a premises meter, see P77, P98, P168, 187, 9, Clifton), the local electric grid comprising one or more local electrical circuits supplying energy to a residence (Domestic and distribution grid sources provide energy to a premise, such as house or office, see P17-171 and 168, P77, 98-99, Clifton), the smart energy asset system comprising: 
a sensor for determining a condition of the one or more local electrical circuits of the local electric grid (Sensors monitoring conditions, see P114, 214, 194, P262, P192, Clifton), and for communicating determined condition data to a receiving device (And communicating information, see P114, Clifton); 
one or more smart energy storage units coupled to a selected local electrical circuit of the one Storage units connected to grid, see P77-79, P170-71, P200-202, 206, P98-99, 94, Clifton), the one or more smart energy storage units each being a singular energy storage unit configured for being charged (Each energy storage unit is a discrete unit, as they are comprised of a housing, and each unit can be placed in various locations, and are able to be charged, see P53, P77-79, 206, 103, 200 Clifton), so as to withdraw and store energy from a local electrical circuit, and for being discharged, for supplying energy to the local electrical circuit (Withdrawing and supplying of energy from storage assets, including from local circuit on premise, see P79, P170-71, p206, P200-202, P98-99, 94, 84, P77-80, Clifton), each of the one or more smart energy storage units comprising: 
one or more energy storage cells configured for being charged so as to withdraw and store energy from the local electrical circuit, and discharged for supplying energy to the local electrical circuit (Storage units are comprised of cells, which are charged and discharged for withdrawing and supplying energy from local premise circuit see P88-89, P271, P79, P170-71, P200-202, P98-99, 94, 84, P77, Clifton); 
an input and an output having a plug and being electrically coupled to the one or more energy storage cells (Energy storage units, comprised of cells, are connected via a plug to electrical system for inputting and outputting electricity energy to cells via power converters, see P98-94, P200-206, P88-89, 206, P77-80, 52, 50, Clifton ), the plug being configured for being plugged into an electrical outlet and thereby being coupled to the selected local electrical circuit of the local electric grid (Plug into outlet, see P98-99, 200, Clifton), wherein the input receives a first form of energy from the local electrical circuit of the local electric grid so as to charge the one or more energy storage cells (Cells store energy with input energy being able to be in a certain form by means of power converters, see P79-80, P216-218, Clifton), and the output receives a second form of energy for supply to the local electrical circuit of the local electric grid so as to discharge the one or more energy storage cells (Cells can supply energy with output energy being able to be in a certain form by means of power electronics converter, see P79-80, P216-218, Clifton)), the plug comprising a smart plug containing: 
one or more connecting portions for coupling the input and output to an the electrical outlet of the selected local electrical circuit of the local electric grid so as to effectuate the receiving and supplying of energy to the local electrical circuit (Plug comprises connecting portions to connect to outlet and to provide input/output of electricity, see P99, 98, 200, Clifton); 
a battery management system (BMS) coupled to the one or more energy storage cells, wherein the BMS monitors the storing of energy in and the releasing of energy from the one or more energy storage cells in accordance with received instructions, and is configured for determining the amount of energy being withdrawn or supplied to the local electrical circuit of the local electric grid (Battery Management System monitors and directs charging and discharging of cells, see P192-194, Clifton); 
a grid flexible converter (GFC) electrically coupled to the input and the output, wherein the GFC is configured as an integrated two-way conversion device that receives the first form of energy from the input and converts it to a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the stored energy from the one or more energy storage cells and converts it to the second form of energy for provision to the output thereby discharging the one or more energy storage cells (GFC used for converting forms of energy for charging and discharging storage cells, see P216-218, P79-80, Clifton); 
a switch coupled to both the GFC and the input and output, the switch configured for moving from an open state, where energy is allowed to flow to or from the local electrical circuit of the local electric grid and the energy storage unit, and a closed state, where energy is not allowed to flow to or from the local electrical circuit of the local electric grid and the energy storage unit (Switch interrupts or connects flow of energy to/from a grid to a unit that utilizes power electronics such as a gfc, see P165, P203, 207, P216-218,  Clifton); 
a communications module capable of being communicably coupled to a sensing, the Data, including sensed condition data obtained from storage unit, is communicated, see P113-114, P193, P182, 95, Fig.,  Clifton); 
and a control unit coupled to the GFC and the communications module, for receiving the determined condition data from the communications module, and providing instructions to at least one of the GFC and the BMS directing at least one of the GFC and BMS to withdraw or supply energy to the selected local electrical circuit of the local electric grid based on the received condition data (Control unit for controlling storing or withdrawing of energy from storage unit with gfc to a grid, see P113-116, P192, P216-2018, P101-104,  85-87,  P79-81, 92, Clifton).

Clifton does not explicitly teach a plug containing 2Application No.: 16/570,953Attorney Docket No.: ORI3CONResponse dated January 17, 2021 Office Action dated September 17, 2020one or more sensors and a microprocessor to be able to determine whether or not one or more connecting portions of the plug are properly coupled to an electrical outlet, so as to enable transference of energy from the energy storage unit only with proper coupling; , transfer energy when a plug is properly coupled to an electrical outlet; a communications module capable of being communicably coupled to smart meter.
However, Kim from the same or similar field of energy storage and power connected devices, teaches one or more sensors and a microprocessor to be able to determine whether or not the one or more connecting portions are properly coupled to an outlet, so as to enable transference of energy from an energy storage unit only with proper coupling (A connection between a socket and plug is checked by sensing, see P16, P26-27, abs, P84, 44, 75, Kim). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power distribution and energy storage as described by Clifton and incorporating checking a connection, as taught by Kim.  
see P9, P16, P84, Kim). 

Clifton does not explicitly teach a communications module capable of being communicably coupled to smart meter.
However, Tomita from the same or similar field of power storage devices and measurements teaches a communications module capable of being communicably coupled to smart meter (A meter communicates information, see P28, P100, Tomita).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power distribution and energy storage as described by Clifton and incorporating communicating meter, as taught by Tomita.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide relevant information, such as measurements, to other devices that make use of said information (P9, 10, Tomita).


Regarding claim 2, the combination of Clifton, Kim, and Tomita teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Clifton further teaches wherein a smart meter, wherein the smart meter is coupled to a local circuit of an electric grid and is configured for determining a measured amount of energy being supplied to at least a selected local electrical circuit of the local electric grid (A meter that measures consumption and demand conditions, hence the energy supplied from utility to loads, see P26, P9, 135, Clifton). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the and incorporating a smart meter, as taught by Clifton.  
One of ordinary skill in the art would have been motivated to do this modification in order to obtained measurements on the amount of energy transferred and used so as to obtain relations with usages costs, demand, peaks, and other relevant information (see P26, 9, Clifton). 



Regarding claim 3, the combination of Clifton, Kim, and Tomita teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Clifton further teaches wherein the control unit comprises a microprocessor for receiving determined condition data, performing one or more analytics on the condition data so as to obtain results data, and further configured for controlling opening and closing of a switch in response to the results data (Condition data is sensed and received and results in flow of energy is controlled by switch, see P203, P165, 207, P214, P216-218, Clifton). 


Regarding claim 4, the combination of Clifton, Kim, and Tomita teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Clifton further teaches wherein a sensor monitors local electrical circuit status with respect to a determined condition, where the determined condition comprises one or more of load condition, demand condition, supply condition, capacity condition, voltage condition, amplitude condition, current condition, circuit capacity, an appliance condition, an smart energy storage unit condition, and/or a change in one or more of these conditions, and results data comprises an instruction to modify charging or discharging of a smart energy storage unit because of the results data  (Sensed conditions are obtained/monitored, and energy storage is controlled based on conditions determined of the system to either modify the flow of energy to an energy storage unit, where in the sensed data can include various of the conditions above, see P262, P192, P214, P203, P194, P165, 207, P216-218, 192-193, 261, Clifton). 


Regarding claim 5, the combination of Clifton, Kim, and Tomita teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Clifton further teaches wherein a smart appliance and/or smart energy storage unit condition includes one or more of: a health status, a state of stored energy status, a temperature status, a location status, a scheduling condition, a predicted weather condition, and a user selectable condition (Storage unit conditions, including health, storage state and status, temperature, etc.,  see P261-62, P192, p136, 122, P275, P214, P203, P194, P165, 207, P216-218, 192-193, Clifton). 


Regarding claim 6, the combination of Clifton, Kim, and Tomita teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Clifton further teaches a third party interface for transmitting a third party command condition to a controller of a smart energy storage unit, wherein the third party command condition comprises a predicted weather condition, a determined location condition, a user based behavior condition, an external management condition, a scheduled activity condition, a command charge condition, and a command discharge condition (Third parties can communicate with storage units to effect conditions of the storage units, see p92, p113, 103, p261-62, p80, Fig. 2, P192, p136, 122, P275, P214, P203, P194, P165, 207, P216-218, 192-193, Clifton). 


Regarding claim 7, the combination of Clifton, Kim, Tomita, and Ruiz teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Clifton further teaches wherein a control unit of a smart energy storage unit comprises a memory for storing a set of instructions, the instructions for determining conditions necessary for opening and closing of a switch to thereby control the transmission of energy to and from the smart energy storage unit  (Memory for storing program instructions including for charging and discharging of a storage device employing power electronics, see P259, P216-218, p77-80, P203, P165, 207, P214, 63, Clifton).


Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 1.
Claim 10 is rejected on the same grounds as claim 1.
Claim 11 is rejected on the same grounds as claim 3.
Claim 12 is rejected on the same grounds as claim 4.
Claim 13 is rejected on the same grounds as claim 5.
Claim 16 is rejected on the same grounds as claim 1.
Claim 17 is rejected on the same grounds as claim 1 and 2. 

Regarding claim 18, the combination of Clifton, Kim, and Tomita teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Clifton further teaches wherein a control unit comprises a microprocessor, wherein the microprocessor determines a local grid condition by receiving data related to an amount of energy being supplied to the local grid and instructs a GFC to release an amount of stored energy to a circuit of a local grid to zero out the sensed amount of energy being supplied to the local grid (Storage units controlled to supply energy to zero out determined peak demand (smooth), where storage units employ gfc, see P104, 106, 141, 166, 216-218, Clifton). 

Regarding claim 19, the combination of Clifton, Kim, and Tomita teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Clifton further teaches a plurality of smart energy storage units in communication with one another, wherein an amount of energy being pulled from or supplied to zero out a sensed amount of energy is being pulled or supplied by a at least a portion of the plurality of storage units (Plurality of storage units can communicate with each other and where at least portion of the plurality can be pooled to supply or pull energy to smooth demand (zero out), see P94, 103, Clifton P104, 106, 141, 166, 216-218)


Claim 14 is rejected on the same grounds as claim 6.
Claim 15 is rejected on the same grounds as claim 7.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chow, in view of Kim, in view of Tomita, in view of Ruiz, and n further view of US Patent Publication No. 2017/0047742 to Narla, (hereinafter Narla).

Regarding claim 20, the combination of Clifton, Kim, Tomita, and Ruiz teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

However, Narla from the same or similar field of power distribution and energy storage devices, teaches one of a plurality of smart energy storage units is configured so as to be a master controlling unit thereby controlling charging and discharging of other smart energy storage units (A master storage device manages others, see P9, P1282, Narla)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power distribution and energy storage as described by Clifton and incorporating transmitting a master device, as taught by Narla.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for simplified operation of slave units (see P16, Narla). 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mader, US Patent Publication No. 2018/0166879 (constitutes prior art under 102(a)(2) with foreign priority date and certified foreign application supporting the US printed publication) teaches electric energy storage units placed on a consumer side, and which can be connected by plugging into a standard socket. The energy storage units can withdraw and supply energy to a grid and can be controlled by a third party to stabilize the grid. Other relevant teachings are also provided. 

Ruiz et al., US Patent Publication No. 2011/0204720 teaches various on-premises, consumer side energy storage devices that can store and supply energy, including modular energy storage units that can be connected to an outlet. Teaches electric vehicles as storage and discharge devices, . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117